Exhibit 10.29
DECEMBER 2008 AMENDMENT
TO
EMPLOYMENT AGREEMENT
     This 2008 Amendment to Employment Agreement, dated as of the 22nd day of
December, 2008 (the “Amendment”) by and between TECUMSEH PRODUCTS COMPANY, a
Michigan corporation (the “Company”), and EDWIN L. BUKER (“Executive”).
WITNESSETH:
     WHEREAS, Executive and the Company are parties to that certain Employment
Agreement dated August 1, 2007 (the “Employment Agreement”); and
     WHEREAS, the parties desire to amend the Employment to assure compliance
with certain requirements of Section 409A of the Internal Revenue Code and
Regulations thereunder.
     THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1. Amendment of Employment Agreement. Section 8(e) of the Employment Agreement
is deleted in its entirety and replaced with the following:
     (e) Termination Payments — Without Cause. If the Company terminates
Executive’s employment without Cause, then Executive shall be entitled to
receive: (i) a cash payment in an amount equal to the aggregate of (A) accrued
but unpaid Base Salary; (B) unused vacation days; (C) the Target Bonus on a pro
rata basis through the Termination Date; (D) one and one-half (1.5) times the
Base Salary then in effect; and (E) one (1) times the annual Target Bonus; and
(ii) the ability to exercise any then vested Initial Incentive Award and Annual
Awards in accordance with their terms for up to 180 days after the Termination
Date. In addition, other than a continuation of Company-paid health insurance
for up to one (1) year, Executive will not be entitled to receive any other
post-termination payments or severance following such resignation. Any cash
payments pursuant to Sections 8(e)(i)(A), (B) and (D) due under this Section
8(e) shall be payable in a lump sum within ninety (90) days of the Termination
Date, provided that payment occurs no later than March 15 of the year following
the year in which the Termination Date falls.
2. Conflicts. In the event there is a conflict between the terms of the
Employment Agreement and the terms of this Amendment, the terms of this
Amendment shall control.

 



--------------------------------------------------------------------------------



 



3. Employment Agreement. The Employment Agreement, as hereby amended, shall
continue in full force and effect, to the fullest extent not inconsistent with
this Amendment.
4. Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan applicable to contracts made
and to be performed within such State without regards to the principles of
conflicts of law.
5. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            TECUMSEH PRODUCTS COMPANY
      By:   /s/ Tim Atzinger         Its: VP Global Human Resources             
  EXECUTIVE
      /s/ Edwin L. Buker       Edwin L. Buker           

 